KRUEGER, Judge.
The appellant was tried and convicted of the offense of selling intoxicating liquor, to wit, whisky, and his punishment was assessed at confinement in the penitentiary for a term of 3 years.
Pending the appeal of this case, the law (Pen.Code 1925, art. 666 et seq., as amended) under which the conviction was had has been repealed. See Acts 44th Leg. 2d Called Session, § 49, article 1 of Liquor Control Act (Vernon’s Ann.P.C. art. 666 —49), and Guy Meadows v. State, 88 S.W.(2d) 481, this day decided by this court.
The judgment of the trial court is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.